 1                               UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                               Case No. 2:17-cr-209-JAD-GWF
 4
                    Plaintiff,                                           ORDER
 5
            v.
 6                                                                  ECF No. 30
     JESUS GUADALUPE ROSALES,
 7
                    Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the sentencing hearing currently scheduled for

11                                                                   June 25, 2019, at 3:00 p.m.
     Tuesday, May 28, 2019 at 9:30 a.m., be vacated and continued to _____________________   at

12   the hour of _______ ___.m.; or to a time and date convenient to the court.
                          28th day of May, 2019.
            DATED this _______
13
14
15
                                                  UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                     3
